



FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


 


 
This Fourth Amendment to Loan and Security Agreement (this "Amendment") is dated
as of July 31, 2006, by and between COMERICA BANK ("Bank") and PAC-WEST
TELECOMM, INC., PAC-WEST TELECOM OF VIRGINIA, INC., PWT SERVICES, INC., and PWT
OF NEW YORK, INC. (each a “Borrower” and collectively, “Borrowers”).
 
RECITALS
 
Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of November 9, 2005 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of November 30, 2005,
that certain Second Amendment to Loan and Security Agreement dated as of
February 17, 2006, that certain Third Amendment to Loan and Security Agreement
dated as of May 30, 2006, that certain waiver letter dated as of May 11, 2006,
together with any related agreements, the "Agreement"). The parties desire to
amend the Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.  Notwithstanding anything to the contrary in the Agreement, during the period
commencing May 1, 2006 through and including September 30, 2006, Borrowers shall
not be required to comply with Sections 6.7 (a), (c) or (d) of the Agreement;
provided that Borrowers remain in compliance with Section 6.7 (b) as amended by
this Amendment.
 
2. Notwithstanding anything to the contrary in the Agreement, during the period
commencing July 1, 2006 through and including September 30, 2006, the minimum
balance of Cash at Bank required by Section 6.7 (b) to be maintained by
Borrowers shall be Two Million Five Hundred Thousand Dollars ($2,500,000) in
excess of the outstanding Indebtedness owed to the Bank.
 
3.  Borrowers may request additional Credit Extensions from and after such time
as Borrowers are in pro-forma compliance with Sections 6.7 (a), (b), (c), and
(d) of the Agreement without regard to this Amendment.
 
4.  Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
 
5.  Borrowers represent and warrant that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
 
6.  As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 
(a)  this Amendment, duly executed by Borrowers;
 
(b) an Amendment fee from the account of the Borrower in the amount of $10,000;
 
(c)  all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrowers' accounts; and
 
(d)  such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
7.  This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 


 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
PAC-WEST TELECOMM, INC.
         
By: /s/ Henry Carabelli
     
Title: CEO & President
     
PAC-WEST TELECOM OF VIRGINIA, INC.
         
By:  /s/ Ravi Brar
     
Title: COO
     
PWT SERVICES, INC.
         
By: /s/ Ravi Brar
     
Title: COO
     
PWT OF NEW YORK, INC.
         
By: /s/ Ravi Brar
     
Title: COO
             
COMERICA BANK
         
By: /s/ Rod Werner
     
Title: SVP













 










 


--------------------------------------------------------------------------------










 




